Citation Nr: 0907779	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-32 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back strain 
with arthritis change (claimed as back condition) and if so, 
whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 to July 1953, 
and from April 1954 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's previously denied claim of entitlement to service 
connection for a back disorder on the basis that new and 
material evidence had not been received.  The October 2004 
rating decision also denied the Veteran's claim for sinusitis 
(claimed as sinus with ear condition).  

The Veteran filed a timely Notice of Disagreement in January 
2005, and filed a timely Substantive Appeal in October 2005, 
as to the issues decided in the October 2004 rating decision.  
By a March 2007 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for sinus with ear 
condition, and assigned vasomotor rhinitis a noncompensable 
disability rating, effective June 29, 2006.  Thus, the issue 
of entitlement to service connection for same is no longer on 
appeal.

By a July 2008 decision, the Board remanded the Veteran's 
previously denied claim for service connection for a back 
disorder for additional development without formally 
reopening the claim.  This omission is being rectified by the 
decision below.  As the claim was readjudicated on a de novo 
basis by the RO prior to its return to the Board for further 
appellate review, the Board finds that the Veteran has not 
been prejudiced by the Board's actions in this regard.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  




FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back 
strain with arthritic change was previously denied in a 
November 2001 rating decision.  The Veteran was notified of 
that decision but failed to perfect a timely appeal.  The 
decision became final.

2.  The evidence submitted since the November 2001 rating 
decision pertinent to the claim for service connection for a 
low back strain with arthritic change was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran's back disorder is not attributable to 
service and was not first manifest within one year of 
separation from service.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied the 
Veteran's claim for service connection for a low back strain 
with arthritic change is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Additional evidence submitted since the November 2001 
rating decision is new and material, and the claim for 
service connection for a low back strain with arthritic 
change is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (2008).

3.  The Veteran's back disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated in service.   38 U.S.C.A.       §§ 
1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Claim

The record reflects that the original claim for service 
connection for a low back strain with arthritic change was 
denied by a November 2001 rating decision, which denied the 
claim, at least in part, on the basis that there was no 
evidence of a current back disability.  The Veteran did not 
respond by filing a timely notice of disagreement (NOD) and a 
substantive appeal.  Therefore, the November 2001 rating 
decision became final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103 (2008).  This is the most recent 
final decision.  As such, the claim for service connection 
for a low back strain with arthritic change may only be 
reopened if new and material evidence is submitted.  Based on 
the grounds stated for the denial of the claim in the 
November 2001 rating decision, new and material evidence 
would consist of medical evidence of current findings of a 
back disorder and/or medical evidence linking such 
findings/diagnosis to service.

In this regard, evidence received since the November 2001 
rating decision includes VA and private records that show 
diagnoses and treatment for a back disorder.  Since the lack 
of findings of current back disability were at least in part 
the reason for the denial of service connection for a low 
back strain with arthritic change in the November 2001 
decision, this newly received evidence relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
the service connection requirement of current disability.  
38 C.F.R. § 3.303 (2008).  

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable opportunity 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for a low back strain 
with arthritic change is reopened.  


Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In August 2004, before the initial adjudication of the claim, 
and in February 2006, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back condition, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was most-recently afforded a VA examination in 
November 2008 and a specific opinion as to his claim was 
obtained.  

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1133 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Veteran asserts that his current back disorder is related 
to his period of service, specifically, to instances of in-
service treatment for back pain.  The Veteran, in testimony 
before a Decision Review Officer at the RO in Jackson, 
Mississippi, in May 2006, asserted that he experienced back 
pain during his period of service from jumping with the 82nd 
Airborne in the Army and from lifting a foot locker in the 
Air Force in 1955.  The Veteran asserts that he experienced 
constant back pain from the time of his service to the time 
of his first post-service treatment for same, from standing 
on concrete and working in fires and crashes.  The Veteran 
reported that he was treated with aspirin-type treatment and 
did not go to sick call.  The Veteran reported that in 1969 
he injured his back and was advised not to undergo back 
surgery.  The Veteran stated that he underwent back surgery 
after his period of service, subsequent to experiencing a 
ruptured disc.  The Veteran stated that he currently treats 
his back pain with over-the-counter medication and is in 
constant pain. The Veteran reported that his back pain 
affects his mobility and that he is unable to undergo 
additional surgery due to his heart condition. 

Report of Medical Examination dated in April 1954 is silent 
for any abnormalities as to the Veteran's spine, or other 
musculoskeletal system.  Report of Medical History, dated in 
April 1954 and completed by the Veteran, is silent for any 
history of arthritis, rheumatism, or bone, joint, or other 
deformity.

Service treatment records dated in November 1955 indicate 
that the Veteran was hospitalized for a lumbosacral strain, 
subsequent to lifting a foot locker.  

Report of Medical Examination dated in July 1956 is silent 
for any abnormalities as to the Veteran's spine, or other 
musculoskeletal system.  A notation written by the examiner 
indicates that the Veteran strained his back in December 
1955, and experienced no trouble at present.  The examiner 
noted that the Veteran denied all other significant medical 
history.

Report of Medical Examination dated in April 1964 is silent 
for any abnormalities as to the Veteran's spine, or other 
musculoskeletal system.  The examiner noted that the Veteran 
denied all other pertinent surgical or medical history.

Report of Medical Examination dated in April 1964 is silent 
for any abnormalities as to the Veteran's spine, or other 
musculoskeletal system.  The examiner noted that the Veteran 
reported a history of mumps, chronic anxiety, eye trouble, 
and intermittent sinus congestion, and reported that the 
Veteran denied all other medical or surgical diseases or 
injuries.  Report of Medical History dated in December 1968 
and completed by the Veteran, is silent for any history of 
arthritis, rheumatism, or bone, joint, or other deformity.  
The examiner's notation as to the Veteran's reported health 
history, described above, was included in the Report of 
Medical History. 

Service treatment records dated in May 1967 indicate that the 
Veteran complained of chest and low back pain, for the past 
month, more painful upon inspiration.  

September 1969 service treatment records reflect that the 
Veteran complained of a sudden onset of back pain, position-
related, radiating into the right leg, with urinary 
frequency.  Physical examination revealed pain over the inner 
sacrum, with radiation into the right foot, without 
parasthesias.  X-ray examination revealed that the Veteran's 
interspaces were well-preserved, without any evidence of 
collapse, compression, or destruction of the lumbarvertebral 
bodies.  The pedicles and neural arches were intact.  The 
Veteran was diagnosed with muscle spasm and treated with 
prescription medication.  

Additional service treatment records dated in September 1969 
indicate that the Veteran was hospitalized for back pain, and 
exhibited marked paravertebral spasm with exquisite 
tenderness to direct pressure directly over the lumbosacral 
area.  Motor function was intact, and both lower extremities 
and reflexes were felt to be present and symmetrical.  
Straight leg raising was positive on the left at 20 degrees, 
and 60 degrees on the right.  X-ray examination revealed some 
narrowing of the L4-L5 interspaces.  The Veteran was treated 
with analgesics and bed rest, and exhibited progressive 
resolution of his symptoms over 10 days.  At the time of 
discharge, the Veteran was ambulating without difficulty.  
The physician noted the Veteran's 1956 hospitalization for 
back pain.  The Veteran was diagnosed with low back pain, 
probably secondary to disc disease.

Service treatment records dated in September 1969 indicate 
that subsequent to the above-described hospitalization, the 
Veteran complained of back pain.  The physician noted the 
Veteran's 1956 hospitalization for back pain.  Physical 
examination revealed that the Veteran walked with a slight 
list to the right.  Range of motion of the back was free of 
spasm.  Knee jerk and ankle jerk testing was unremarkable, 
and there was no evidence of motor or sensory loss.  Straight 
leg raising was 75 degrees on the right, with back pain.  The 
physician reported that the Veteran's story was consistent 
with nerve root irritation from disc disease.  Because the 
Veteran reported that his symptoms had improved by 
approximately 75 percent, the physician recommended 
conservative management.  

Service treatment records dated in February 1970 indicate 
that the Veteran was hospitalized for an unrelated issue.  
The Veteran reported that he developed nervousness, loss of 
appetite, pressure along side his head, and changes in vision 
immediately prior to admission.  The Veteran reported that he 
had difficulty sleeping and found it hard to concentrate on 
his job or private matters.  The Veteran reported a past 
medical history, to include hospitalization in 1956 and 1969 
for low back pain, with no significant problems since.  

Service treatment records dated in April 1970 indicate that 
the Veteran reported intermittent low back pain since 1966.  
The Veteran reported that the current instance of back pain 
had lasted one week.  The Veteran reported that, on the day 
of this instance of treatment, he stepped down three feet and 
developed sharp back pain, without pain upon coughing or 
sneezing.  Physical examination revealed a low back tender to 
touch and pressure, with possible parasthesias of the right 
foot.  Equal deep tendon reflexes were noted, and the Veteran 
exhibited a limited range of motion with increased 
parasthesias.  There was evidence of muscle spasm, and 
scoliosis on the left side, and total parasthesias of the 
right leg.  Straight leg raising was negative, to 10 degrees 
on the right side.  The Veteran was diagnosed with L-5 strain 
and treated with pain medication, heat, and a moderate duty 
assignment.

Additional service treatment records dated in April 1970 
indicate that the Veteran complained of some tenderness on 
percussion of the dorsal spine at L4-5 and S1-2.  X-ray 
examination revealed a dorsal spine within normal limits.  

Service treatment records dated in May 1970 indicate that the 
Veteran complained of low back pain that radiated down his 
right leg, and hurt with twisting and turning, but not with 
coughing or sneezing.  Physical examination revealed a 
positive gait and muscle spasm, without atrophy.  His 
reflexes were normal and equal, bilaterally.  The Veteran 
reported complete hypesthesia of the entire right leg.  The 
Veteran complained of pain at 20 degrees elevation, from the 
hip.  However, the physician noted that the Veteran was able 
to extend his leg to 90 degrees while sitting down, as the 
physician appeared to be observing only the pulse.  The 
diagnosis was psychosomatic pain.  

Additional service treatment records dated in May 1970 
indicate that the Veteran was hospitalized for an unrelated 
issue.  The physician noted that the Veteran had been 
repeatedly seen at sick call with complaints referable to a 
back condition.  The physician noted that the Veteran had 
been admitted for his back condition recently, however, no 
definite pathology was noted and the Veteran was treated 
symptomatically.  The Veteran reported a medical history to 
include hospitalization in 1956, 1969, and 1970 for low back 
pain.  The Veteran reported recurrent depressive problems, a 
recurrent sinus problem, shortness of breath and left-sided 
chest pain, especially when he is nervous, and prior 
gastrointestinal testing.  Physical examination was silent as 
to any symptomatology of the low back.  The diagnosis was 
situational reaction, related to his present job capacity.   

Report of Medical Examination dated in November 1970, 
conducted for the purpose of the Veteran's retirement from 
service, is silent for any abnormalities as to the Veteran's 
spine, or other musculoskeletal system.  The examiner 
included a lengthy notation as to the Veteran's medical 
history, to include recurrent back pain that consists of 
acute low back strain in 1969 due to heavy lifting, with no 
problems, complications, or sequelae since.  The examiner 
noted that the Veteran denied all other pertinent surgical or 
medical history.  Report of Medical History dated in November 
1970 and completed by the Veteran, is silent for any history 
of arthritis, rheumatism, or bone, joint, or other deformity.  
The Veteran indicated a history of recurrent back pain.  The 
examiner's notation as to the Veteran's reported health 
history, described above, was included in the Report of 
Medical History. 

Private treatment records dated in September 1985 indicate 
that the Veteran complained of severe pain in the low back, 
radiating into the buttocks, aggravated by sitting, and 
relieved somewhat by standing.  X-ray examination revealed 
total loss of the disc space at L4-5 with considerable 
degenerative changes.  The diagnosis was symptoms of 
degenerative lumbar spine disease and conservative treatment 
was recommended.

Private treatment records dated in March 1986 indicate that 
the Veteran complained of low back pain with right leg 
radiation for the past four weeks, subsequent to bending 
forward.  The Veteran reported that his pain was constant, 
alleviated by medication and lying on the floor, and 
aggravated by sitting, coughing, bending, and lifting.  The 
Veteran reported a history of lumbar problems dating back to 
the in-service foot locker incident of 1955.  On physical 
examination, the Veteran exhibited a normal gait, the ability 
to walk on his heels and toes without difficulty, and full 
range of lumbar motion, with pain on extension.  There was no 
evidence of muscle spasm or weakness, deformity, or 
abnormality as to deep tendon reflexes or passive straight 
leg raising, bilaterally.  There was evidence of motor point 
tenderness at the tibialis anterior, bilaterally, and reduced 
sensation in the right L5 dermatome.  Active straight leg 
raising indicated pain at 30 degrees, bilaterally.  X-ray 
examination revealed five lumbar segments with the 
intercrestal line running through the body of the L4.  
Advanced spondylosis at the L4-5 with disc collapse and a 
vacuum phenomenon was noted.  Large osteophytes were present, 
bilaterally, but more evident on the right side.  The Veteran 
was diagnosed with lumbar spondylosis.  

Private records dated in September 1986 indicate that the 
Veteran complained of back trouble.  The Veteran reported a 
history of lumbar problems dating back to the in-service foot 
locker incident of 1955.  The Veteran reported that he had 
been able to work until the fall of 1985.  At that time, the 
Veteran hurt himself while pulling on a pallet at work in a 
warehouse.  The Veteran reported that he experienced some 
discomfort after the pallet incident, and four months later 
he lifted a case of cola syrup and experienced sharp pain for 
four days followed by radiating pain into his hips and both 
legs.  The Veteran reported that subsequent to the cola syrup 
incident, he underwent surgery for a ruptured disc on his low 
back in April 1986.  

Social Security records indicate that the Veteran alleged 
disability beginning in April 1986, related to a back injury, 
drug-resistant tuberculosis, acute myocardial infarction, 
chest pain, and limited activities and mobility.  

In private treatment records dated in September 1986, the 
Veteran's physician reported that the Veteran had been 
treated, surgically, for lumbar spondylosis, spinal stenosis, 
and intervertebral disc herniation in April 1986.  The 
physician reported that the Veteran has had a chronic problem 
with his low back due to the spondylosis and stenosis, but 
that his problem was seriously aggravated by an injury 
occurring in August 1985 which produced the disc herniation. 

In private treatment records dated in August 1987, the 
Veteran's physician reported that the Veteran did not achieve 
an optimal result from his surgery in April 1986, has a 
mobile pseudarthrosis in his low back, and is subject to 
activity-related lumbar pain, and is a candidate for 
additional surgery.  The physician stated that the Veteran 
has permanent restrictions against repetitive bending and 
twisting at the waist, crawling, climbing, vehicular driving, 
and lifting and carrying articles weighing in excess of 
twenty pounds. 

In private treatment records dated in March 1988, the 
Veteran's physician reported that the Veteran had been under 
active medical management for chronic lumbar pain with 
mechanical dysfunction of the low back.  The physician 
reported that the Veteran underwent reconstructive surgery 
for same, without a satisfactory outcome thus far.  The 
physician reported that the Veteran was physically limited in 
the same manner described during the August 1987 instance of 
treatment.

In private treatment records dated in May 1988, the Veteran's 
physician commented upon the Veteran's surgical history as to 
his low back and his current physical limitations.  The 
physician reported that the Veteran's current disability 
arose from injuries sustained in February 1986, and that such 
injury provoked traumatic aggravation of the pre-existing 
condition to a certain extent, and caused the need for the 
surgical procedure the Veteran underwent in 1986. 

VA treatment records dated in May 1993 indicate that the 
Veteran complained of low back pain and sought medical care 
prior to a trip to Europe.  X-ray examination revealed 
degenerative disc disease of the L3-4 and L4-5, with some 
osteophyte formation.  

VA treatment records dated in October 2002 indicate that the 
Veteran presented with a new complaint of back pain.  The 
Veteran reported his history of back surgery, and reported 
that in June he tried to lift a chair and experienced a 
sudden onset of pain.  The Veteran reported that his pain was 
worse in the morning and got better with activity.  

VA treatment records dated in April 2003 indicate that the 
Veteran's back pain is resolved or controlled with 
prescription medication.

VA treatment records dated in July 2004 indicate that the 
Veteran reported that his chronic back pain was well-
controlled by prescription medication.

VA treatment records dated in February 2005 indicate that the 
Veteran complained of low back pain.  The Veteran was advised 
to do stretching exercises and continue to take over-the-
counter medication as needed.

VA treatment records dated in September 2005 indicate that 
the Veteran presented with a new complaint of non-radiating 
low back pain.  The Veteran indicated that he had been living 
with low back pain and that he takes over-the-counter 
medication for relief.  

Upon VA examination in June 2006 the Veteran complained of 
low back pain, without radiation, relieved by taking over-
the-counter medication twice per day.  The Veteran reported 
that his pain was aggravated by standing on concrete, and 
such pain was constant and dull, rated as a seven or eight on 
a ten-point pain scale.  The Veteran reported that he was 
hospitalized during his period of service on two occasions, 
once, subsequent to the foot locker incident of 1955, and 
again in 1970.  The Veteran reported that he injured his back 
while working in a warehouse in 1986 and underwent surgery, 
without a good result.  The examiner noted that there had 
been no instances of doctor-prescribed bed rest in the past 
year.  The Veteran reported that he experienced flare-ups of 
back pain, approximately two times each month, that each 
flare-up lasts two or three days, and that the associated 
pain was rated as a nine on a ten-point pain scale.  The 
Veteran reported that his flare-ups were brought on by 
lifting and alleviated by over-the-counter pain medication.  
The Veteran reported that he had normal back braces.  The 
Veteran reported that he did not know how far he was able to 
walk.  The Veteran reported that he was unsteady when he 
walked, but that he did not fall. 

Physical examination revealed that the Veteran exhibited a 
normal gait and was able to walk on his heels and toes 
without difficulty.  Moderate spasm in the midline lumbar 
region of the paraspinous musculature was noted, without 
complaint of pain to light touch.  The range of motion 
testing revealed forward flexion to 70 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 30 degrees, 
and lateral rotation to 20 degrees, bilaterally.  The 
examiner noted subjective pain at the endpoint of all 
motions, and that repetitive motion did not change the 
results of range of motion testing.  The examiner noted that 
there was no objective evidence of pain.  Deep tendon 
reflexes were equal, bilaterally, and +1for knee jerk and 
trace ankle jerk.  No abnormalities as to motor or sensory 
systems were noted.  The Veteran complained of low back pain, 
bilaterally, with straight leg raising to 70 degrees, and 
complained of pain with Patrick's test, bilaterally.  The 
Veteran complained of low back pain with rotation of the 
entire body from the hips.  By distracting the Veteran with 
sitting down, the examiner was able to conduct a straight leg 
raise to 80 degrees, bilaterally, without apparent 
discomfort.  The Veteran exhibited two of the five positive 
Waddell signs.  

X-ray examination revealed surgical changes with posterior 
instrumentation and excision of disc.  Attempted fusion was 
noted from L4-S1.  A complete loss of disc space at L4-5 and 
marked narrowing at L5-S1 was noted, with degenerative 
changes at L2-3 with narrowing of the disc space and 
submarginal sclerosis.

The diagnosis was status post laminectomy and disc excision, 
L4-5 with attempted L4-S1 fusion.  The examiner reported that 
he was unable to evaluate the Veteran's present status due to 
somewhat exaggerated responses from the Veteran.  The 
examiner reported that he could not comment upon any 
functional impairment without resorting to mere speculation 
due to the Veteran's exaggerated responses.  As to the 
provisions of Deluca, the examiner reported that such could 
not be clearly delineated.  The examiner reported that the 
Veteran could have further limitations during a flare-up of 
back pain; however, he was unable to estimate such without 
resorting to mere speculation.  The examiner stated that he 
was unable to offer a medical opinion, without resorting to 
mere speculation, as to whether the Veteran's present 
condition and diagnosis was related to the lumbosacral 
strains he incurred during his period of service.  The 
examiner noted, however, that by the Veteran's own admission, 
he underwent surgery for his back condition due to another 
injury he incurred while on the job.

VA treatment records dated in March 2006 and July 2006 
indicate that the Veteran experienced back pain, status post 
surgery, and took over-the-counter medication.
VA treatment records dated in November 2007 indicate that the 
Veteran experienced back pain, status post surgery, with no 
pain reported at present.

VA treatment records dated in October 2008 indicate that the 
Veteran has a history of low back pain, now stable.

Upon VA examination in November 2008, the Veteran complained 
of chronic low back pain, without radiation to the legs.  The 
Veteran reported that standing for more than a short period 
of time was painful, especially on concrete.  The Veteran 
reported that he was able to walk, but that he "wobbles" 
secondary to surgical repair of his left Achilles tendon in 
the mid-1970's.  The Veteran reported that he would avoid 
lifting anything heavier than 15 or 20 pounds.  The Veteran 
reported flare-ups of "real bad" pain one or two times each 
week, that lasted for a couple of days.  The Veteran reported 
that his flare-ups were alleviated by over-the-counter 
medication and rest, and he reported that he did not know 
what factors caused his flare-ups.  The examiner noted that 
there had been no prescribed bed rest in the past year.  

On physical examination, the Veteran exhibited a normal gait, 
without assistive devices.  The Veteran was able to stand 
erect.  Range of motion testing revealed flexion to 80 
degrees, extension to 20 degrees, lateral bending to 25 
degrees, bilaterally, and lateral rotation to 25 degrees, 
bilaterally.  The Veteran reported pain and grunted at the 
endpoint of all motions tested.  No objective evidence of 
spasm or tenderness was noted.  No additional limitation of 
motion was noted subsequent to three repetitive motions.  
Straight leg raising caused pain as to the back, without 
radicular pain.  No abnormalities as to motor, reflexes or 
the sensory systems were noted.  X-ray examination revealed 
postoperative changes and advanced degenerative disc disease, 
with a 3.8 centimeter aneurysm of the distal abdominal aorta.  
The Veteran was diagnosed with status post laminectomy and 
disc excision at L4-5 with attempted L4-S1 fusion.  As to the 
Deluca provisions, the examiner reported that additional 
limitation of function secondary to pain could not be 
expressed in terms of additional limitation of motion in 
degrees without resorting to mere speculation.  

The examiner provided an extensive recitation as to the 
Veteran's history of low back pain, to include his in-service 
treatment for low back strain and post-service surgery for a 
disc herniation.  The examiner opined, based on a review of 
all of the evidence of record, that it was less likely as not 
that the Veteran's present back condition was the direct and 
proximate result of any incidence or occurrence during his 
period of service.  The examiner stated that subsequent to 
retirement from service, the Veteran reported on-the-job 
injuries in 1985 and 1986.  The examiner noted that the 
Veteran reported that he received Worker's Compensation due 
to at least one of his on-the-job injuries.  The examiner 
noted the opinion of the Veteran's private physician, 
rendered in May 1988, that the Veteran's current disability 
arose from injuries sustained in February 1986, and that such 
injury provoked traumatic aggravation of the pre-existing 
condition to a certain extent, and caused the need for the 
surgical procedure that the Veteran underwent in 1986.  The 
examiner reported that without evidence of lumbar spondylosis 
or spinal stenosis during the Veteran's period of service, to 
opine that the Veteran's present back condition was the 
direct and proximate result of any incidence or occurrence 
during his period of service, would be resorting to mere 
speculation.

The Board is responsible for assessing the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion reached; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, the Board finds that the November 2008 opinion to 
be highly probative evidence demonstrating that it is less 
likely as not that there exists a relationship between the 
Veteran's current back disorder and his period of service, 
including his in-service treatment for low back strain.  
Moreover, the May 1988 private opinion that suggested the 
existence of a preexisting back disorder prior to the 
Veteran's post-service injuries does not identify what, if 
any, records were reviewed in order to reach this conclusion, 
and in any event, the examiner did not link the preexisting 
back disorder to service.

In this case, the Veteran's current back disorder was not 
diagnosed within one year of separation from service.  
Accordingly, service connection for same is also not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 3.307, 
3.309.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for a back 
disorder is not warranted.

The Veteran has attributed his current back disorder to 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R.            §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, 
while the Veteran is competent to report an in-service back 
injury and subsequent back pain, he does not have the medical 
expertise to provide an opinion regarding the etiology of his 
current back disorder.  In this regard, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the probative evidence demonstrates 
that the Veteran's current back disorder first manifested 
many years after service, subsequent to on-the-job injuries, 
and is not related to his period of service or any incident 
therein, including in-service treatment for a low back 
strain.  As the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
back disorder, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for a low back strain 
with arthritic change is reopened.

Service connection for a low back strain with arthritic 
change (claimed as back condition), is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


